t c memo united_states tax_court meri r and william r kaufman petitioners v commissioner of internal revenue respondent docket no filed date meri r kaufman and william r kaufman pro sese frank w louis for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for partial summary_judgment pursuant to rule respondent determined federal_income_tax deficiencies with respect to petitioners’ and taxable calendar years of dollar_figure dollar_figure and dollar_figure respectively respondent further determined that petitioner meri r kaufman ms kaufman was liable for sec_6663 fraud penalties of dollar_figure for dollar_figure for and dollar_figure for in the alternative to the fraud penalties respondent asserted accuracy- related penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued to petitioners a statutory notice determining the above deficiencies and penalties the deficiencies were based on respondent’s determination that petitioners realized unreported income from misappropriated or embezzled funds on date petitioners filed a petition with this court disputing the notice_of_deficiency petitioners at that time resided in cranston rhode island respondent then answered the petition and further set forth specific allegations of fact in support of the fraud penalties as follows further answering the petition and in support of the respondent’s determination that in regard to petitioner meri r kaufman a part of the underpayments of tax required to be shown on petitioners’ joint income_tax returns for the taxable years and is due to fraud the respondent alleges a the petitioner meri r kaufman signed and filed joint returns with her husband for the and taxable years on date date and date respectively b during the and taxable years meri r kaufman misappropriated or embezzled funds from her employer mim corporation in the amounts of dollar_figure dollar_figure and dollar_figure respectively as set forth in exhibits attached to the answer which list the date check number amount and payee for each mim corporation check representing embezzled funds c the petitioner meri r kaufman failed to accurately report this additional income when she filed her joint returns for the and taxable years d the petitioner meri r kaufman’s failure to report gross_income in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively was fraudulent with the intent to evade taxes e the petitioner meri r kaufman’s understatement of gross_income resulted in the understatement of her joint federal_income_tax liabilities in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively f the petitioner meri r kaufman’s understatement of her joint federal_income_tax liabilities in the amounts of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively was fraudulent with the intent to evade taxes g a part of the underpayment_of_tax required to be shown on petitioner meri r kaufman’s joint federal_income_tax returns for each of the taxable years and is due to fraud with the intent to evade taxes petitioners failed to file any reply and on date respondent filed a motion pursuant to rule c for entry of an order that the undenied allegations in the answer be deemed admitted the court issued a notice of filing of respondent’s rule c motion which indicated that the rule required petitioners to file a reply by date the notice advised petitioners that filing such a reply would lead to a denial of respondent’s motion but that upon failure to so reply the court will grant respondent’s motion and deem admitted for purposes of this case the affirmative allegations in the answer when petitioners did not reply the court granted respondent’s motion on date respondent thereafter sent to the court a document that ms kaufman mailed to respondent and which appeared to be a photocopy of a reply to answer by ms kaufman on date the court entered an order vacating its grant of respondent’s rule c motion and extending to date the time for petitioners to file an originally signed reply when this order was returned to the court unclaimed by the u s postal service reflecting another address for petitioners the court again extended the date for a reply to date and directed service of the order to the new address on date having received no reply from petitioners the court granted respondent’s rule c motion and ordered that the affirmative allegations of fact set forth in subparagraphs a through g of paragraph of respondent’s answer are deemed to be admitted for purposes of this case by petitioner meri r kaufman in due course the case was set for trial at sessions commencing date date date date and date the case was continued on three occasions by motions from petitioners and on one occasion by motion from respondent each motion was premised at least in part on awaiting resolution of a criminal case in rhode island against ms kaufman on embezzlement and fraudulent conversion charges ms kaufman pleaded guilty on date and was sentenced to months’ home confinement but determination of the amounts of misappropriated funds and of restitution was deferred in late summer of the amount of restitution was set however apparently no determination was made as to the amount of misappropriated funds on date respondent filed the instant motion for a partial summary adjudication in respondent’s favor in this case upon the issue of the liabilities of meri r kaufman for deficiencies in income_tax and fraud penalties for through respondent submits that upon the granting of this motion the following issues remain for trial the liability of william r kaufman for and income taxes based on unreported taxable embezzlement income received in those years petitioners were ordered to file any response to respondent’s motion on or before date but no such response has been received by the court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 85_tc_267 facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i income_tax deficiencies the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived this broad definition includes income obtained from illegal sources 366_us_213 sec_1_61-14 income_tax regs respondent has determined that ms kaufman received unreported income through embezzlement of funds from her employer as a general_rule the taxpayer bears the burden of proving error in the commissioner’s determinations rule a although sec_7491 may shift the burden to the commissioner in certain circumstances the section is applicable only to court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 it is apparent from the record in this case that the examination commenced prior to date and therefore sec_7491 has no application courts have recognized a limited exception to the general_rule where the notice_of_deficiency determines that the taxpayer failed to report income particularly income derived from illegal activities 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 in such circumstances respondent must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer with an income-producing activity weimerskirch v commissioner supra pincite petzoldt v commissioner supra pincite here all of the facts upon which respondent relies to link ms kaufman with criminal activity and to demonstrate the amount of misappropriated funds have been deemed admitted by operation of rule c it is well established that facts deemed admitted pursuant to rule c are considered conclusively established and may be relied upon by the government even in relation to issues where the government bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 based on the deemed admissions in this case we conclude that there exists no issue of material fact as to ms kaufman’s receipt of unreported income and her liabilities for the income_tax deficiencies thereon for through accordingly we sustain as a matter of law respondent’s determination with respect to the income_tax deficiencies in the statutory notice ii fraud penalties sec_6663 provides for the imposition of a penalty in an amount equal to percent of the portion of the underpayment which is attributable to fraud in addition sec_6663 specifies that if any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable thereto except and to the extent that the taxpayer establishes some part is not due to fraud respondent bears the burden of proving the applicability of the civil_fraud penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish by this level of proof both that there was an underpayment_of_tax for the taxable_year in issue and that at least some portion of such underpayment was due to fraud 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite again it is clear that deemed admissions are sufficient to satisfy respondent’s burden of proving fraud marshall v commissioner supra pincite 77_tc_334 here ms kaufman is deemed to have admitted that she fraudulently and with intent to evade taxes omitted from her returns dollar_figure dollar_figure and dollar_figure of taxable_income for and respectively she further is deemed to have admitted that the foregoing omissions of income resulted in understatements of federal_income_tax liabilities of dollar_figure dollar_figure and dollar_figure for the respective through years and that such understatements were fraudulent with intent to evade taxes we therefore conclude that respondent has satisfied the burden of proving by clear_and_convincing evidence that the entire underpayment_of_tax for each of the years in issue was due to fraud on her part we sustain respondent’s determination that ms kaufman is liable for penalties under sec_6663 for and to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment as to petitioner meri r kaufman will be issued
